         Case 8-19-76260-ast            Doc 60     Filed 09/25/19         Entered 09/25/19 16:34:50




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )      Chapter 11
                                                          )
                                                          )      Case No. 19-76260
                                                          )      Case No. 19-76263
In re:                                                    )      Case No. 19-76267
                                                          )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.                )      Case No. 19-76269
                                                          )      Case No. 19-76270
                            Debtors.1                     )      Case No. 19-76271
                                                          )      Case No. 19-76272
                                                          )
                                                          )      (Jointly Administered)
                                                          )

                      LIMITED OBJECTION OF CAPITAL FINANCE, LLC
             TO DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM
            AND FINAL ORDERS (I) AUTHORIZING DEBTORS TO (A) OBTAIN
           POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362,
         364(c)(1), 364(c)(2), 364(d)(1), AND 364 (e) AND (B) USE CASH COLLATERAL
         PURSUANT TO 11 U.S.C. § 363, (C) GRANTING ADEQUATE PROTECTION
          PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 364, AND (D) SCHEDULING
          FINAL HEARING PURSUANT TO BANKRUPTCY RULES 4001(b) AND (c)
                                            (Docket No. 4)

          Capital Finance, LLC, as senior secured lender to the above-captioned debtors and debtors

in possession (the “Debtors”), submits this limited objection (the “Limited Objection”) to the

Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to (A)

Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2),

364(c)(3), 364(d)(1), And 364(e) and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, (C)



1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
    Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut
    Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut
    Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
    Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
    (7924).



156272.01406/121943594v.4
       Case 8-19-76260-ast        Doc 60     Filed 09/25/19      Entered 09/25/19 16:34:50




Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (D)

Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) (the “DIP Motion”)

[Docket No. 4] and respectfully states as follows:

                                    PRELIMINARY STATEMENT

        1.      At the time of this filing, Capital Finance is in active discussions with the Debtors,

the DIP Lender (as herein defined) and other key creditors concerning the use of Capital Finance’s

cash collateral. In light of the objection deadline, Capital Finance files this objection to preserve

all of its rights, claims, and entitlements while it continues to negotiate a resolution.

        2.      Through the DIP Motion and the closing of the Orchard Park Facility (as defined

herein), the Debtors seek, without consent, to use Capital Finance’s cash collateral, outside of the

ordinary course, to liquidate portions of their business. The impact of this is a drastic diminution

in Capital Finance’s cash collateral for which Capital Finance is not being adequately protected.

        3.      Capital Finance does not consent to any use of its cash collateral for operations or

for the closure of the Orchard Park Facility until it receives more information to evaluate whether

the closure was appropriate and an agreement is reached on adequate protection. The adequate

protection proposed in the DIP Motion is insufficient because the Debtors seem intent on

continuing to close down facilities and transfer patients to unaffiliated facilities whose accounts

are not subject to Capital Finance’s liens. Such actions represent a diminution in the value of

Capital Finance’s collateral for which Capital Finance is entitled to adequate protection.

        4.      The Debtors should not be permitted to use Capital Finance’s cash collateral

without either making payments directly to Capital Finance to account for the diminished cash

collateral or directing all future collections of accounts receivable from the Orchard Park Facility

to Capital Finance. Capital Finance further objects to any further use of Cash Collateral absent an

order from this Court.

                                                   2
156272.01406/121943594v.4
       Case 8-19-76260-ast           Doc 60       Filed 09/25/19       Entered 09/25/19 16:34:50




                                   RELEVANT FACTUAL BACKGROUND

        5.       Capital Finance is the lender under two prepetition credit and security agreements,

as amended from time to time, with the Debtors: the HUD Prepetition Loan Agreement and the

Non-HUD Prepetition Loan Agreement (collectively, the “Loan Agreements”).2 Under the Loan

Agreements, Capital Finance extended revolving credit facilities to the Debtors of $5.0 million

and $700,000, respectively. The Loan Agreements, together with all schedules and exhibits, any

and all other agreements and documents delivered pursuant thereto or in connection therewith, and

any subsequent amendments thereto, are referred to collectively as the “Loan Documents.”

        6.       As security for the payment of the amounts owed under the Loan Documents, the

Debtors granted to Capital Finance liens on, and first priority security interests in, all of the Debtors

personal property, as more fully described in the Loan Documents (all such property, as the same

existed on or at any time prior to the Petition Date, together with all cash and non-cash proceeds

thereof, the “Prepetition Collateral” and such liens thereon, the “Prepetition Liens”).

        7.       All cash of the Debtors, wherever located on the Petition Date, represents either

proceeds of loans from Capital Finance or proceeds of the Prepetition Collateral. Capital Finance

has valid, duly perfected, first-priority liens upon and security interests in and to all of the cash of

the Debtors, and these funds, along with the proceeds of the Prepetition Collateral, constitute “cash

collateral” within the meaning of section 363(a) of the Bankruptcy Code (all such cash, cash

proceeds, and other “cash collateral,” the “Cash Collateral”).

        8.       On the Petition Date, the Debtors filed voluntary petitions for relief under chapter

11 of title 11 of the United States Code (the “Bankruptcy Code”).




2
    Capitalized terms used but not defined herein have the meanings ascribed to them in the DIP Motion.


                                                        3
156272.01406/121943594v.4
       Case 8-19-76260-ast         Doc 60   Filed 09/25/19     Entered 09/25/19 16:34:50




        9.      As of the Petition Date, certain of the Debtors were indebted to Capital Finance

under the Loan Documents in the principal amount of $4,951,478.58 with respect to the HUD

Prepetition Loan Agreement, (such principal amount, together with all interest, fees, costs,

expenses (including attorneys’ fees), and all other amounts accruing under the Loan Documents,

the “HUD Prepetition Indebtedness”).

        10.     As of the Petition Date, certain of the Debtors were indebted to Capital Finance

under the Loan Documents in the principal amount of $688,900.74 with respect to the Non-HUD

Prepetition Loan Agreement, (such principal amount, together with all interest, fees, costs,

expenses (including attorneys’ fees), and all other amounts accruing under the Loan Documents,

the “Non-HUD Prepetition Indebtedness” and, together with the HUD Prepetition Indebtedness,

the “Prepetition Indebtedness”).

        11.     On September 11, 2019, the Debtors filed the DIP Motion seeking authority to enter

into the DIP Facility. In the DIP Motion, the Debtors also seek authorization to use the Cash

Collateral. Capital Finance has not consented to the proposed use of the Cash Collateral by the

Debtors on a final basis.

        12.     On September 18, 2019, eight days after the Debtors received the New York State

Department of Health’s approval to close the Absolut Center for Nursing and Rehabilitation at

Orchard Park (the “Orchard Park Facility”), during the Court’s hearing on the Debtors’ interim

request to use Capital Finance’s cash collateral, Capital Finance first learned of the Debtors’ plan

to close the Orchard Park Facility (the “Closure Plan”).      At that time, the Court directed the

Debtors’ to send a copy of the Closure Plan to Capital Finance.

        13.     On September 20, 2019, Capital Finance received a copy of the Closure Plan.




                                                 4
156272.01406/121943594v.4
       Case 8-19-76260-ast       Doc 60     Filed 09/25/19      Entered 09/25/19 16:34:50




        14.     Also, on September 20, 2019, the Debtors filed a motion (the “Closure Motion”)

[Docket No. 51] seeking court approval to close the Orchard Park Facility. The Debtors maintain

that they do not need Court approval to carry out the Closure Plan. See Closure Motion ¶ 3. All

of the Debtors’ property, including any accounts receivable related to the Orchard Park Facility,

are part of the Prepetition Collateral. Any cash proceeds generated from operations at the Orchard

Park Facility also constitute Cash Collateral.

        15.     In the span of the days since the petition date, the Debtors, without Court approval,

have already transferred 40% of residents to facilities unaffiliated with the Debtors. The result of

which is a substantial diminution in Capital Finance’s collateral of approximately $1,075,000

through the loss of accounts receivables without a corresponding adequate protection package of

equal value.

                                            ARGUMENT

        16.     Given Capital Finance’s security interests in and liens on substantially all of the

Debtors’ property, including any cash proceeds from accounts receivable collections and sales,

any cash generated by the Debtors is Cash Collateral. The Bankruptcy Code (a) prohibits non-

consensual use of cash collateral absent hearing and a court order, and (b) conditions any non-

consensual use of cash collateral on compliance with section 363 of the Bankruptcy Code. 11

U.S.C. § 363(c)(2). Section 363 of the Bankruptcy Code requires “adequate protection” for non-

consensual use of cash collateral and places the burden of demonstrating that creditors are

adequately protected on the trustee or debtor in possession. 11 U.S.C. §§ 363(e) and (p).

        17.     Thus, in order to use the Cash Collateral, the Debtors must make compensatory

payments to Capital Finance, provide sufficient replacement liens, and/or provide Capital Finance

with the indubitable equivalent of its interest in the Prepetition Collateral. 11 U.S.C. § 361. The

Bankruptcy Code provides these special protections to ensure that secured creditors, like Capital

                                                  5
156272.01406/121943594v.4
       Case 8-19-76260-ast        Doc 60      Filed 09/25/19      Entered 09/25/19 16:34:50




Finance, are not deprived of their interests in cash collateral by unauthorized use. See United Sav.

Ass'n of Tex. v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 370-71 (1988); In re

Kleather, 208 B.R. 406, 416 (Bankr. S.D. Ohio 1997) (noting that, in enacting Section 363 of the

Bankruptcy Code, Congress gave “special treatment to ‘cash collateral’ in order to assure that a

holder of a lien on ‘cash collateral’ is not deprived of its collateral through unprotected use by the

Debtor”) (quoting In re Mickler, 9 B.R. 121, 123 (Bankr. M.D. Fla. 1981)).

        18.     Here, the Debtors assert that the use of the Cash Collateral is necessary to maintain

“their ongoing business operations” and that absent such use their business would be irreparably

harmed. DIP Motion at ¶ 30. However, the Debtors have conceded that they are not using the

Cash Collateral to maintain their operations. Instead, they are using it to dissipate assets by closing

the Orchard Park Facility. Through the Closure Plan, the Debtors have already moved over 40%

of the residents to unaffiliated facilities and out of the reach of the Prepetition Liens.

        19.     These actions by the Debtors have so far resulted in a diminution of approximately

$1,075,000 in the Prepetition Collateral and will continue to result in further diminution through

the loss of accounts receivables for these residents. While the Debtors have offered replacement

liens as adequate protection, they have failed to offer any evidence that such replacement liens will

adequately protect Capital Finance. Capital Finance already has valid, first-priority liens in

substantially all the Debtors’ assets. Further the Debtors are currently eliminating portions of the

very collateral they offer as adequate protection. As a result, the Debtors have failed to satisfy

their burden that the value of the replacement liens are greater or equal to the diminution in value.

See In re Reading Tube Indus., 72 B.R. 329, 333 (Bankr. E.D. Pa. 1987); In re Stein, 19 B.R. 458,

459 (Bankr. E.D. Pa. 1982) (“The authority to grant the use of cash collateral carries a concomitant

responsibility to insure that the value of the creditor's collateral is not impaired.”).



                                                   6
156272.01406/121943594v.4
        Case 8-19-76260-ast       Doc 60     Filed 09/25/19      Entered 09/25/19 16:34:50




         20.    Further, Capital Finance objects to the use the Cash Collateral to pay for any

expenses related to the Closure Plan. Essentially, the Debtors are asking Capital Finance to pay

for a process that will reduce the value of the Prepetition Collateral and hinder Capital Finance’s

ability to collect on the Prepetition Indebtedness. This is particularly true, where, as here, the DIP

Lender is an insider of the Debtors. The DIP Facility – not the Cash Collateral – should pay for

any expenses related to the Closure Plan, and either the Debtors or the DIP Lender should

compensate Capital Finance for the diminution of its collateral.

         21.    In addition, Capital Finance reasonably suspects that the Debtors’ most recent

projections for the value of the Prepetition Collateral are aggressive, if not utterly unattainable. In

the DIP Motion, the Debtors state that they have “not less than $15 million in accounts receivable

owing from Medicare and Medicaid.” DIP Motion ¶ 13. The Debtors provide no support for this

assertion whatsoever. Nor have the Debtors provided any information on the collectability of these

receivables or whether any of them may be subject to challenge. To properly evaluate these

assertions, Capital Finance will need full discovery from the Debtors to conduct its own valuation

of the Prepetition Collateral.

         22.    If the Debtors’ principal wishes to continue operating this business at a loss, he

should bear that loss, not Capital Finance. See In re Orchard Vill. Invs., LLC, 405 B.R. 341, 354

(Bankr. D. Or. 2009) (where the debtor has no business viability, equity must “pay to play” since

cash collateral usage cannot be compelled in such a context, where, among other things, adequate

protection cannot be provided a subject creditor).

                                            CONCLUSION

         23.    For the reasons stated above, the DIP Motion should be denied unless and until the

Debtors provide sufficient adequate protection as required by section 363(e) of the Bankruptcy

Code.

                                                  7
156272.01406/121943594v.4
       Case 8-19-76260-ast   Doc 60    Filed 09/25/19   Entered 09/25/19 16:34:50




 Dated: New York, New York               BLANK ROME LLP
        September 25, 2019
                                 By:     /s/ Evan J. Zucker
                                         Evan J. Zucker
                                         1271 Avenue of the Americas
                                         New York, New York 10020
                                         (212) 885-5000

                                         Kenneth J. Ottaviano (pro hac vice motion pending)
                                         Paige Barr Tinkham (pro hac vice motion pending)
                                         444 West Lake Street, Suite 1650
                                         Chicago, Illinois 60606
                                         (312) 776-2600

                                         Attorneys for Capital Finance, LLC




                                           8
156272.01406/121943594v.4
